Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

Middle District of North Carolina

Leonard A. Robinson, Peggy M. Hairston Robinson,
Peggy M. H. Robinson, APLC

Plaintifj(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

Cassandra L. Brooks, Cassidy Professional
Counseling, Inc, Charles M Alexander, Heather R.
Alexander, A.L. Collins, Attorney Bryant Thompson,

William Walker, Stafford R. Peebles, Jr.
Defendant(s)

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST

I. The Parties to This Complaint

A. The Plaintiff(s)

for the

JAN 15 2020

Clerk U.S. District Gourt

Greensboro, Ni

Division

coer | 2OCUYT

(to be filled in by the Clerk's Office)

 

i dd el

FOR INJUNCTION AND stak ORDER

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Case 1:20-cv-O0047-NCT-LPA

225-337-0158 or 225-235-6060

Peggy M Hairston Robinson
2918 Little Farms Drive oe
Zachary - East Baton Rouge Parish

Louisiana, 70791

 

 

 

 

 

pmhrobinson@yahoo.com

Page | of 7

Document 3 Filed 01/15/20 Page 1 of 11
Complaint and Request for Injunction

J-A:

The Plaintiff(s) — (continued)

Name

Street Address

City and County
Telephone Number
E-mail Address

Name

Street Address
City and County
Telephone Number
E-mail Address

Leonard A. Robinson
2918 Little Farms Drive

Zachary — East Baton Rouge Parish
Louisiana, 70791

 

pmhrobinson@yahoc.com

Peggy M. H. Robinson, APLC
4811 Harding Blvd., Suite 124

Baton Rouge — East Baton Rouge Parish
Louisiana, 70811

pmhrobinson@yahoo.com

 

Page Al

Case 1:20-cv-O00047-NCT-LPA Document 3 Filed 01/15/20 Page ? of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fkown). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code -
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if ktown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if ig1own)

Defendant No. 3
Name
Job or Title (fown)
Street Address
City and County
State and Zip Cade
Telephone Number
E-mail Address (if down)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if iatown)

Case 1:20-cv-O0047-NCT-LPA

Cassandra L. Brooks

 

(Believed) - Grant Writer for University of Michigan

 

1082 Western Hills Drive

 

Flint - Genesee

 

Michigan, 48532

 

810-252-6044

 

cassandralbrooks@yahoo.com

 

Cassidy Professional Counseling, Inc.

 

 

225 Brookside Drive

 

Flushing - Genesee

 

Michigan, 48433

 

810-252-6044

 

cassandralbrooks@)yahoo.com

 

Charles M. Alexander

 

 

179 Kentland Ridge Drive

 

Kernersville - Forsyth

 

North Carolina, 27284

 

 

 

Heather R. Alexander

 

 

179 Kentland Ridge Drive

 

Kernersville - Forsyth

 

North Carolina, 27284

 

336-812-3007

 

 

Document 3 Filed 01/15/20

Page 2 of 7

Paqe 2 of 11
The Defendant(s) — (continued)

Defendant No. 5

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 6

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if own)

Defendant No. 7
Name

Job or Title (if known)

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

A.L, Collins

Attorney-at-Law

430 West Mountain Street
Kernersville — Forsyth County
North Carolina

336-996-7921
acollins@kernersvillelawyers.com

William Walker
Attorney-at-Law

110 Oakwood Drive
Winston-Salem — Forsyth County
North Carolina, 27103

 

 

Attorney Bryant Thompson

Attorney-at-Law: Guardian of the Estate of Ms. Irene
Fulton Hairston

1035 Cherry Street
Winston-Salem — Forsyth County
North Carolina, 27101

 

 

Page Bl

Case 1:20-cv-O00047-NCT-LPA Document 32 Filed 01/15/20 Page 4 of 11
Defendant No. 8

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Stafford R. Peebles, Jr., P.C.
Attorney-at-Law

102 North Cherry Street
Winston-Salem — Forsyth County
North Carolina, 27101

 

 

Page B2

Case 1:20-cv-O00047-NCT-LPA Document 32 Filed 01/15/20 Page 5 of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Ih.

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_] Federal question ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff{s)

a. If the plaintiff is an individual
The plaintiff, (ame) Peggy M. Hairston Robinson , is acitizen of the

 

State of frame) Louisiana

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) Peggy M. H. Robinson, APLC , 1S incorporated
under the laws of the State of (name) Louisiana >

 

and has its principal place of business in the State of (name)

Louisiana

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris a citizen of

 

Page 3 of 7

Case 1:20-cv-O00047-NCT-LPA Document 3 Filed 01/15/20 Pane 6 of 11
Complaint and Request for Injunction

Named Defendants:

1. A.L. Collins, Attorney-at-Law (personally)
Principle place of business, State of North Carolina, Kernersville, N.C.

2. Witliam Walker, Attorney-at-Law (personally)
Principle place of business, Winston-Salem, N.C.

3. Bryant Thompson, (Guardian of the Estate of Ms. Irene Fulton Hairston and personally)
Principle place of business, Winston-Salem, N.C. at
1035 Cherry Street, Winston-Salem, N.C.

4. Stafford R. Peebles ,Jr. (individually)
102 North Cherry Street
Winston-Salem, N.C. 27101

These attorneys appear to have formed a “criminal enterprise” such as described in RICO
Statute.

Actual damage claim is:

(1) Loss of professional licenses to practice law in state of 500,000.00
Louisiana due to interference of N. C. officials

(2) Mental Anguish 1,000,000.00

(3) Defamation of Character (reputation) 1,000,000.00

(4) Litigation Expense 500.000.00

(5) Medical expenses; pain and suffering 1,000,000.00

TOTAL DAMAGES & LOSS 4,000,000,00
Page B3

Case 1:20-cv-O00047-NCT-LPA Document 3 Filed 01/15/20 Page 7 of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

— ——SlI IEEE EEE OT

 

(foreign nation)

 

b. If the defendant is a corporation
The defendant, (same) Cassidy Professional Counseling, Inc _, is incorporated under
the laws of the State of frame) Michigan , and has its
principal place of business in the State of (name) Michigan

 

 

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name) Flushing, Michigan

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Because Plaintiff, the Robinsons, have advanced more than $200,000.00 to perserve, maintain
property in this suit in monthly payments to PNC Bank, state taxes in an amount and other
costs, $75,000.00. They have maintained this property by paying taxes for over 20 years and
doing other managerial and financial causes. The total amount in contraversay is
$4,000,000.00.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

The events giving rise to this claim occurred in Forsyth County, Kernersville, North Carolina and
extentded to East Baton Rouge Parish - Baton Rouge, Louisiana. The last event occurred and involved
the heirs of Ruby Jewel Brooks; who are residents of the State of Michigan.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Page 4 of 7

Case 1:20-cv-0O0047-NCT-LPA Document 32 Filed 01/15/20 Page 8 of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

oe

 

 

Loss occurred (May 21, 2019) The beginning date of this event was April 2004 when the 21* JDC of
Forsyth County arbitrarily and capriciously and with no probable cause appointed Attorney Bryan
Thompson as guardian of the Estate for Ms. Irene Fulton Hairston who was not incompetent and even if
she were declared incompetent, she had in place a set of written instructions properly prepared by

North Carolina legal authorities. A Specific Power of Attorney with predetermined medical directives
attached on file of records in Forsyth County 21* JDC.

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

On or about May 21, 2019, Cassandra L. Brooks formed a (dummy) coopreration involving immovable
property belonging by inheritence to her aged uncle and aunt. This criminal act was done by theft, by
fraud and deception. See criminal report by Louisiana police report prepared by Michigan authorities.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Monetary damages would not be adequate compensation for me and my family because this 12 acre spot was the
home site of our great-grandparents. We planned to build, relocate there shortly. The property has been in family
for 125 years and the Robinsons have invested their retirement funds to perserve this property (80 acres) for the
family. Compensation could not be measured due to eastatic and sentimental values of ancestors.

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 5 of 7

Case 1:20-cv-O00047-NCT-LPA Document 32 Filed 01/15/20 Page 9 of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

————— ee
—

 

 

Plaintiff herein asks the Court to grant reprieve by granting injunctive relief from sale all inherited property
wherefore distributed illegally until all civil, criminal and financial matters have been resolved in all courts and
states. The basis for this claim is that "But For" the wrongful actions and governmental interference, parents of
the Plaintiff in this action did provide a will with a specific power of attorney and a predetermination agreement
prepared by licensed North Carolina Counsel (Mr. Joseph Coltrane). Prepared directives by the parents gave
clear property executed by their attorney, directives and instructions as to how their final affairs should be
concluded and how the widow should be cared for. The wrongful distribution of assets as alleged continues after
years of fraud by a guardian appointed wjth no authority by a Clerk of Court in Forsyth County, The Clerk of
Court of Forsyth County, Mean bet atrrtced appointed a guardian for Ms. Irene Fulton Hairston’s
estate while she was competent. And without probable cause sold last surviving parent’s property (homestead),
mismanaged and or wasted away her assets to cover fees and would not provide her care with adequate funds
last surviving parent had in place. As a consequence to the illegal actions of the appointed guardian, having
declared Ms. Irene Fulton Hairston incompetent, when in fact she was not, did award his colleagues across
interstate lines commerce with ill gotten gains from the estate of Ms. Hairston and has caused professional harm
and ruin to the Plaintiff (Ms. Irene Fulton Hairston’s daughter Peggy M. Hairston Robinson (former legal
counsel) and her Spouse Mr. Leonard Robinson). And forced the Plaintiff to move her mother (Ms. Irene Fulton
Hairston) to Louisiana for her safety and care while assuming total financial responsibility for the same in access
of $300,000.00 without repayment from the estate. Immediate Stay and Injunctive Relief is needed to stop any
further damage to property.

 

VI. = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: fama P24 Led

Signature of Plaintiff Cr ~e749 mm. Merasior, Kehoe.

Printed Name of Plaintiff | Peggy M. Hairston Robinson

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Page 6 of 7

Case 1:20-cv-0N0047-NCT-LPA Document 3 Filed 01/15/20 Pane 10 of 11
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 7 of 7

Case 1:20-cv-0N0047-NCT-LPA Document 3 Filed 01/15/20 Pane 11 of 11
